SHAW, Judge,
concurring in the result.
I concur in all aspects of the unpublished memorandum except the majority’s discussion of the “third issue” — whether certain pieces of physical evidence were admissible. On page 25 of his initial brief, Bob King stated: “Since King is entitled to a new trial based upon the arguments mentioned supra, it would be beneficial for *376this Court to also address the issue of the admissibility of the nude photographs of other women not related to the victims, Playboy magazines, and firearms, so when the new trials are held the trial court can make the proper ruling.” In his reply brief on page 7, King noted: “King’s argument as to Issue S was not for reversal. Rather, should he be granted a new trial as a result of Issues 1 and 2, he requests an instruction to the trial court to allow testimony that nude photographs were found, but not allow their actual admission into evidence.” (Emphasis added.) Because King’s convictions are due to be affirmed for the reasons stated by the majority in addressing his first two issues, I see no need to address whether this physical evidence was properly admitted. That issue is not before this Court.